Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered March 3, 2004, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The victim made a reliable identification almost immediately after the crime.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.